May 1, 2013 To Whom It May Concern: I consent to the incorporation by reference in this Registration Statement on Form S-8 of my reports dated December 22, 2011 with respect to the consolidated financial statements of Bio Matrix Scientific Group, Inc.for the year ended September 30, 2011 included in its Annual Report (Form 10-K) for the year ended September 30 , 2012filed with the Securities and Exchange Commission. In addition, I consent to the reference to me under the heading “Interests of Named Experts and Counsel” in the Registration Statement. Very Truly Yours, /s/ John Kinross-Kennedy John Kinross Kennedy Certified Public Accountant 8
